COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         MEMORANDUM ORDER ON MOTION TO RECUSE

Appellate case name:     David Lancaster v. Diane St. Yves and the Law Office of Diane St.
                         Yves, P.L.L.C.

Appellate case number:   01-17-00250-CV

Trial court case number: 2013-05066

Trial court:             247th District Court of Harris County

Date motion filed:       December 18, 2018

Party filing motion:     Appellant

      It is ordered that the motion to recuse titled, “Notice of Newly Discovered
Circumstances,” is denied.


Judge’s signature: ___/s/ Terry Jennings____
                  Acting for the Court

The Court consists of: Justices Jennings, Keyes, Higley, Bland, Massengale, Brown, Lloyd, and
Caughey.




Date: _December 20, 2018________